Citation Nr: 1709720	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-10 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased disability rating for bilateral arthralgia of the hands with degenerative changes in the right hand, presently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for residuals of a flattened deformity of the metatarsal head of the 3rd toe of the right foot with scar, status-post Friedburg fracture, presently rated as 10 percent disabling.

3. Entitlement to an increased disability rating for bilateral hearing loss, presently rated as 10 percent disabling.

4. Whether new and material evidence has been submitted to reopen a previously denied and final claim of service connection for a lumbar spine disability.

5. Entitlement to service connection for lumbar spine disability.

6. Entitlement to service connection for ulcerative colitis.

7. Entitlement to service connection for a left shoulder disability.

8. Entitlement to service connection for a right hip disability.

9. Entitlement to service connection for carpal tunnel syndrome.

10. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from  November 1976 to November 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board observes that the RO also certified to the Board the issues of entitlement to service connection for a cervical spine, right shoulder, and right knee disability.  A careful review of the Veteran's April 2012 VA Form 9 (Appeal to the Board of Veterans' Appeals), reveals that the Veteran did not formalize an appeal of those issues after the issuance of the Statement of the Case.  The existence of a VA Form 8 (Certification of Appeal) does not confer or deprive the Board of jurisdiction, but rather is a signal that the Veterans Benefit Administration has completed any action regarding those issues.  Although a subsequent Supplemental Statement of the Case addressed those issues, that does not indicate that the they were formally appealed by the Veteran, but rather that the RO reconsidered the issues.  Ultimately, it is the Board's responsibility to determine its own jurisdiction.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.203 (2016).  In this matter, the VA Form 9 did not include the service connection issues pertaining to a cervical spine, right shoulder, or right knee disability.  As such, the Board has determined that those issues are not before it at this time.  Cf. Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Holland v. Gober, 10 Vet. App. 433 (1997),

Although the Veteran did not explicitly appeal the denial of entitlement to TDIU, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim of entitlement to TDIU will be considered a "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, entitlement to TDIU remains on appeal as part of the increased rating claims, and has been included in the title page above.

In his VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  However, in June 2012, he submitted a form withdrawing that request, stating that he was unable to travel for a hearing.  To date, the Veteran has not indicated his desire for a hearing.  As such, the Board deems his hearing request withdrawn and the matter appropriately before the Board at this time.  38 C.F.R. § 20.700 (2016).  

The issues of increased disability ratings for bilateral hand, right foot, and bilateral hearing loss disabilities, entitlement to service connection of a left shoulder, right hip and carpal tunnel syndrome disabilities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Evidence submitted since the 1981 denial of service connection for a lumbar spine disability is both "new" and "material."

2. The Veteran's present lumbar spine disability is not etiologically linked to any incident of active service; it did not have onset within one year of separation from active service.

3. The evidence is at least in equipoise as to whether the ulcerative colitis was incurred during active service.


CONCLUSIONS OF LAW

1. New and material evidence having been submitted, the previously denied and final claim of service connection for a lumbar spine disability is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  

2. The criteria for service connection of a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  

3. The criteria for service connection of ulcerative colitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in September 2009.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, military personnel records, VA examination reports, private medical opinions, Social Security Administration (SSA) records, and statements from the Veteran, fellow service members, and the Veteran's various representatives.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

New and Material Evidence

In the instant matter, the Veteran seeks to reopen a claim for service connection of lumbar spine disability.  

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.    

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  An unappealed decision by the RO is final one year from the date notification of the determination is mailed to the claimant.  38 C.F.R. §§ 20.302, 20.1103 (2016).  

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2016).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

The Veteran was denied service connection for low back pain in a July 1981 rating decision.  Service connection for low back pain was denied because the Veteran's VA examination failed to show evidence of a presently diagnosed low back disability associated with a documented in-service football injury.  The Veteran did not appeal that decision and it became final.  

After a careful review of the evidence associated with the record since the July 1981 rating decision, the Board finds that that claim should be reopened.  The Veteran was afforded a VA examination in October 2009.  At that time, the Veteran was noted to have a diffuse disc bulge at L4 with bilateral facet joint hypertrophy, resulting in mild spinal stenosis and bilateral neuroforaminal encroachment.  At L5 there was a slight central disc bulge without stenosis or encroachment.  The Board finds that this evidence is "new" in that it was not associated with the claims file at the time of the 1981 denial.  It is "material" as it addresses an element that was explicitly deficient at the time of the prior denial, namely, a diagnosis associated with his symptoms.  As such, the Board finds that the lumbar spine claim is reopened.

Service Connection

The Veteran seeks service connection for a lumbar spine disability and ulcerative colitis, which he asserts are related to active duty service.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  In addition, certain chronic diseases, including arthritis and ulcers (gastric or duodenal), may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied. See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Based on the evidence of record, service connection is not warranted for a lumbar spine disability, but should be granted for ulcerative colitis.

First, a review of the Veteran's service treatment records shows that low back pain was reported following a football injury in June 1978.  The Veteran reported an instance of blood in his stool in June 1977.  Gastritis and abdominal pain lasting over a month were documented in February 1980.  The Veteran's September 1980 separation examination reported "frequent" indigestion, abdominal pain, and intestinal trouble.  His separation examination also reported a back injury with two years of low back pain.  

Evidence in the record indicates that the Veteran injured his low back at work in 1985, several years after separation from service.  In October 1986 he was found to have a slight disc bulge at L4-L5.  A second low back injury was reported in June 1999, secondary to his then occupation as a truck driver.  

In August 2009, the Veteran was afforded a VA examination in connection with his various claims on appeal.  Regarding his bowel condition, the Veteran reported symptoms since service, but no treatment until he underwent a colonoscopy in 2005.  The examiner noted that in 2005, he had been diagnosed with severe inflammatory bowel disease suggestive of ulcerative colitis.  The examiner confirmed a present diagnosis of ulcerative colitis, intermittent and uncomplicated, stable when taking medication.  The examiner stated that the present disorder is not caused by or the result of military service because the Veteran has been successfully treated for this disability since his 2005 colonoscopy; review of the military service records does not paint the picture of someone with ulcerative colitis.  Specifically, the only symptom documented in service was blood in the stool with no subsequent treatment, indicating an isolated symptom that did not manifest to a more significant decline in health.  The examiner also noted that the diagnosis of gastritis in service is a separate condition not related to ulcerative colitis.  Concerning his back injury, the Veteran reported a lot of heavy lifting, bending, and stooping in service, as well as his 1978 football injury.  The examiner noted his prior 1985 and 1999 injuries and workers compensation claims.  After examination and imaging studies, the examiner diagnosed mild spinal stenosis and encroachment at L4 from diffuse disc bulge, as well as a slight central disc bulge at L5 without stenosis.  The examiner stated that the Veteran's present back condition was confidently not caused by or the result of any incident of military service.  Specifically, the characterization of the Veteran's in service back pain did not likely produce a permanent disabling functional impairment and he was able to continue with his rigorous military occupation after his in-service incident.    

In support of his claim of service connection for ulcerative colitis, the Veteran has submitted a medical opinion by a private Nurse Practitioner (NP), dated in May 2011.  The NP reviewed all available medical records, including the complete claims file.  Specifically, she acknowledged in-service treatments in June 1977 (bloody stool); February 1980 (abdominal pain lasting over one month); April 1980 (abdominal pain); and September 1980 (separation examination reporting frequent indigestion, stomach, liver, or intestinal trouble, and arthritis).  The NP then stated that the Veteran's ulcerative colitis was as likely as not related to his time in the service based on his reported symptoms of abdominal pain and bloody bowel movements during this time.  In addition, he had complaints of joint pain while serving in the Army, and medical literature indicates that arthritis and joint pain may also be associated with ulcerative colitis.  

For his part, the Veteran has submitted statements testifying to ongoing intestinal troubles and low back pain since active service.  An April 2012 lay statement from a fellow service member also attests to his in-service back pain.  

As stated above, service connection may be granted when the evidence establishes a medical nexus between active duty service and a current disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's lumbar spine disabilities to active duty.  

Here, the Board places significant value on the opinion of the August 2009 VA examiner who evaluated the Veteran's symptoms and stated that there was no medical nexus between the present disability and any incident of active service.  Particularly, that opinion cited to known medical principles, as well as evidence in the record, to include his service treatment records, as well as evidence of multiple subsequent injuries since service.  That opinion also considered the Veteran's reported history of low back pain.  The VA examiner was a medical professional competent to provide an etiology opinion regarding the low back disability.  The Veteran has not submitted any medical evidence or opinions that would contradict those opinions.  

In making this decision, the Board has considered the Veteran's lay statements that he has experienced pain in his low back since service.  However, the Board finds these statements to be less persuasive than the 2009 VA examiner's opinion.  

While the Veteran is competent to testify about the presence of observable symptomatology, such as pain, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Therefore, while the Veteran is not competent to provide a medical opinion regarding the etiology of his present low back disability, he is nonetheless competent to testify about the presence of pain since service.  

However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Here, the Board finds the 2009 VA examination report more probative than the Veteran's statements.  The VA examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions before determining that his present disability did not have onset during active service.  The Veteran is a lay person without expertise to provide etiological conclusions pertaining to his diagnosed low back disability.  As such, the Veteran's lay statements are insufficient to overcome the VA medical examiner's opinion.

Additionally, to the extent that the Veteran's present low back disability may be described as "arthritis," the Board notes that the evidence of record does not support a finding that presumptive service connection should be granted.  The Veteran was afforded a VA examination in connection with his initial claim, which was denied in July 1981.  At that time, no evidence of a low back disability was found.  Rather, the earliest evidence of an actual low back disability was found during an October 1986 CT scan which showed evidence of "minimal bulging disc at L4-L5, with no evidence of disc herniation or spinal stenosis."  This diagnosis was made nearly six years after the Veteran separated from service, and following his 1985 work incident.  No earlier diagnosis can be found in the record.  While the Board, again, acknowledges the Veteran's lay statements regarding low back pain since service, pain itself is not a disability for VA purposes.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Absent competent medical evidence implying an actual diagnosis within a year of separation, presumptive service connection cannot be granted.  As such, there is no evidence that his diagnosed low back disability manifested to a compensable degree within one year of separation from active service.  

In sum, the Board finds that the evidence of record does not support a finding that the Veteran's lumbar spine disability had onset during active service or is otherwise related to any incident of active service.  Neither did it manifest to a compensable degree within the applicable presumptive period of one year following separation from service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).

However, the Board has reviewed all evidence of record and finds that service connection should be granted for ulcerative colitis.  The Board acknowledges the 2009 negative etiology opinion rendered by the VA examiner, but does not find it to be more persuasive than the private Nurse Practitioner's opinion.  Both opinions were rendered by competent medical professionals.  Both were made after review of the Veteran's complete medical record, to include his various in-service complaints of blood in the stool, stomach pain, and intestinal difficulties, as well as his reported history of symptoms since separation from service.  If anything, the Board is of the opinion that the private NP's opinion is slightly more persuasive as it clearly acknowledged the Veteran's 1980 separation examination in which he reported frequent indigestion and intestinal troubles, as well as his reported history of intestinal difficulties since service, whereas the VA examiner did not address that evidence.  In light of this, the Board finds that the evidence is at least in equipoise as to whether the Veteran's ulcerative colitis had onset during active service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that service connection for ulcerative colitis is therefore warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

The previously denied and final claim of service connection for a lumbar spine disability is reopened.

Entitlement to service connection of a lumbar spine disability is denied.

Entitlement to service connection of ulcerative colitis is granted.


REMAND

Regarding the remaining issues on appeal, the Board determines that additional development is required prior to adjudication.  Regarding the Veteran's hand and metatarsal disabilities, these were most recently examined by a VA examination in October 2009.  In May 2012, the Veteran submitted a written statement in which he indicated that his left hand and wrist now have limited use, and his right foot now has constant pain with shooting pains through the heel.  

When the evidence of record does not reflect the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a claimant asserts that the severity of a disability has increase since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995).  As this statement indicates worsening, and in consideration of the length of time since the Veteran's most recent VA examination, the Board will remand those claims so as to afford the Veteran a new examination.  

Regarding the claim of TDIU, because the outcome of the two increased rating claims may bear directly on the Veteran's entitlement to TDIU, that issue must be remanded as inextricably intertwined.  

Finally, as to the Vetearan's claims for carpal tunnel syndrome, a left shoulder disability, and right hip disability, and denied an increased disability rating for bilateral hearing loss, these claims were denied in a January 2015 rating decision.  In March 2015, the Veteran's then representative submitted a Notice of Disagreement with that decision.  To date, a Statement of the Case has not been issued.  

In such cases, the Court of Appeals for Veterans Claims (Court) has held that the filing of a Notice of Disagreement initiates the appeal process, and that the failure of the RO to issue a Statement of the Case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238, 239-41 (1999).  The Board recognizes that the RO was aware that a timely notice of disagreement had been submitted, and the Board assumes that the appropriate action is currently being taken.  However, the Board finds that these issues must be merged with the issues already on appeal, since the adjudication of these issues may impact his TDIU evaluation.  Therefore, a remand is necessary for the AOJ to issue a Statement of the Case.  Id.  

Accordingly, the case is REMANDED for the following action:

1. Furnish a statement of the case to the Veteran Obtain all treatment records from the VA Medical Center in Salem, Virginia since June 2016, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them

2. Issue a statement of the case addressing the issues of entitlement to service connection for carpal tunnel syndrome, left shoulder, and right hip disabilities, and entitlement to an increased disability rating for bilateral hearing loss,  the Veteran must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should those issues be returned to the Board for further appellate consideration, if otherwise in order.

3. Schedule the Veteran for a new VA examination of his bilateral hand and right foot disabilities.  The complete record should be made available to the examiner selected to conduct the examination.  

The examiner is requested to provide a present description of the Veteran's right foot and bilateral hand disabilities, to include any limitation of motion as well as evidence of pain.  Limitation of motion should be expressed in degrees of motion lost, and should be reported in active, passive, as well as weight bearing and non-weight bearing movement.  Any additional loss of range of motion due to factors such as pain, weakness, or fatigability should be expressed in degrees of motion lost.  It would also be helpful if the examiner addressed whether the Veteran presently has ankylosis of the hands or fingers.  Finally, the examiner should provide a description of how the Veteran's bilateral hand and right foot disabilities impact his ability to obtain and maintain gainful employment.  

4. When the above development is completed,  readjudicate the issues remaining on appeal in light of all evidence of record.  Of any benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


